Name: Council Regulation (EEC) No 1149/82 of 11 May 1982 extending for the fourth time the 1981/82 marketing year for the sheepmeat and goatmeat sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 5 . 82 Official Journal of the European Communities No L 134/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1149/82 of 11 May 1982 extending for the fourth time the 1981/82 marketing year for the sheepmeat and goatmeat sectors THE COUNCIL OF THE EUROPEAN COMMUNITIES, basic prices, intervention prices and derived interven ­ tion prices in respect of the corresponding period, HAS ADOPTED THIS REGULATION : Article 1 The 1981 /82 marketing year for sheepmeat and goat ­ meat shall end on 19 May 1982 and the 1982/83 marketing year shall commence on 20 May 1982. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 3 (3) and (5) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1 032/82 (3) extended the 1981 /82 marketing year for the sheepmeat and goatmeat sectors until 16 May 1982 ; Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1981 /82 marketing year for sheepmeat and goat ­ meat until 19 May 1982 and to fix seasonally adjusted Article 2 The seasonally adjusted basic prices, intervention prices and derived intervention prices for the period 17 to 19 May 1982 shall be those laid down in the Annex hereto. Article 3 This Regulation shall enter into force on 17 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 May 1982. For the Council The President P. de KEERSMAEKER (') OJ No L 183, 16 . 7 . 1980 , p . 1 . O OJ No L 90, 4. 4. 1981 , p . 26 . (3) OJ No L 118, 1 . 5 . 1982, p . 76 . No L 134/2 Official Journal of the European Communities 15 . 5 . 82 ANNEX Week beginning Week No Basic price Intervention price(ECU/ 1 00 kg) Derived intervention price (ECU/ 1 00 kg) 17 May 1982 7 408 00 346-80 329-80